Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 1 of 29 PageID 1431




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 OAKES FARMS FOOD & DISTRIBUTION
 SERVICES, LLC, and FRANCIS A.
 OAKES, III,

              Plaintiffs,

 v.                                            Case No. 2:20-cv-488-JLB-MRM

 THE SCHOOL DISTRICT OF LEE
 COUNTY, FLORIDA, GREGORY ADKINS,
 FREDERICK B. ROSS, MARY FISCHER,
 DEBBIE JORDAN, MELISSA W.
 GIOVANELLI, CHRIS N. PATRICIA,
 GWYNETTA S. GITTENS, BETSY
 VAUGHN, CATHLEEN O’DANIEL
 MORGAN, and JOHN DOE #1,

              Defendants.
                                        /

                                      ORDER

       Francis A. “Alfie” Oakes is the owner of Oakes Farms Food & Distribution

 Services, LLC (“Oakes Farms”). From 2016 to 2020, Oakes Farms supplied the

 School District of Lee County (“School District”) with fresh produce. Shortly after

 Oakes Farms’s contract with the School District was unanimously renewed for the

 2020-21 school year, Mr. Oakes wrote a post on his personal Facebook page

 discussing the killing of George Floyd, bemoaning the “brainwashing” influence of

 the media, and characterizing the COVID-19 pandemic as a “hoax.” Three days

 after Mr. Oakes’s post, the School District terminated its contract with Oakes

 Farms. Plaintiffs believe the termination was unlawful retaliation for Mr. Oakes

 exercising his First Amendment rights, a breach of the underlying contract, and a
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 2 of 29 PageID 1432




 violation of Florida’s Sunshine Law. Accordingly, they now sue: (1) the School

 District; (2) the members of the Lee County School Board (Mary Fischer, Debbie

 Jordan, Melissa Giovanelli, Chris N. Patricia, Gwynetta S. Gittens, Betsy Vaughn,

 and Cathleen O’Daniel Morgan, referred to collectively as the “School Board” or

 “Board Members”); (3) Gregory Adkins, the School District’s Superintendent; and

 (4) Frederick B. Ross, the School District’s Director of Procurement. (Doc. 53.)

       Defendants move to dismiss Plaintiffs’ Second Amended Complaint for lack of

 standing and failure to state a claim. (Doc. 57.) After careful review of the parties’

 arguments and accepting all facts alleged in the Second Amended Complaint as

 true, the Court agrees with Defendants in only one respect: the Second Amended

 Complaint fails to state a breach-of-contract claim for the termination of the

 contract set forth in Count III. But the Court finds that Plaintiffs have sufficiently

 alleged a breach of contract for the School Board’s failure to provide Oakes Farms

 with seven days’ notice prior to its termination of the contract. The motion to

 dismiss is denied in all other respects, and the case shall proceed with discovery in

 the normal course.

                                    BACKGROUND 1

 I.    The School District terminates Oakes Farms’s contract after Mr.
       Oakes’s Facebook post.

       Oakes Farms continuously provided the School District with fresh produce

 over a four-year period, from 2016 to 2020. (Doc. 53 at ¶ 24.) In June 2018, the



       1Several declarations were previously submitted in support of Plaintiffs’
 motion for preliminary injunction (Doc. 55), which was withdrawn (Doc. 79). For


                                            2
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 3 of 29 PageID 1433




 School Board voted to approve Oakes Farms’s bid on a contract to supply the School

 District with produce for a period of three years, renewable for up to three

 additional one-year periods. (Id. at ¶ 23.) Oakes Farms’s performance under the

 contract was apparently satisfactory through June 2020 because the School Board

 unanimously voted to renew the contract for the 2020-21 school year. (Id. at ¶ 26.)

       On June 8, 2020, Mr. Oakes posted the following on his personal Facebook:

              The COVID19 hoax did not work to bring down our great
              President and now this…the black lives matter race
              hoax…REALLY …what else do the disgraceful powers that
              control this world with their puppets in the media have
              planned for us in next 5 months? Is it possible that so many
              of our fellow American citizens could really be this
              ignorant?

              When I was a young child I vividly remember during
              church services a sermon that described how there would
              come a time where many people would not recognize good
              from evil or truth from blatant lies…I remember thinking
              to myself how could this ever happens? It seems impossible
              from the paradigm that I existed in.

              Well here we are…in the past 3 months I have watched not
              only OUR country’s economy but the entire world economy
              brought to ruins for no other reason that multitudes of men
              and women have allowed themselves to be controlled by
              deceit and fear. The corrupt world powers and their
              brainwashing arms of the media have proven the ability to
              program the masses.

              Now only weeks after the COVID programming many of
              the same lemmings have allowed the media to convince
              them that the amazing men and women that put their lives
              on the line every day to protect us are bad but some
              disgraceful drug addict felon is a hero being paraded
              around the country. Can this really be happening??


 purposes of this motion, the Court will rely solely on the well-pleaded allegations in
 the Second Amended Complaint without considering any of the declarations.


                                           3
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 4 of 29 PageID 1434




            There is absolutely no dispute that George Floyd was a
            disgraceful career criminal, thief, drug addict, drug dealer
            and ex-con who served 5 yrs in prison for armed robbery on
            a pregnant woman, and spent his last days passing around
            fake 20’s to store owners in Minnesota. Our new media
            hero “Gentle George” had two types of heart disease due to
            the tremendous amount of illegal drugs he was taking
            daily. In his autopsy he tested positive for marijuana,
            Fentanyl, Amphetamine, morphine, methamphetamine,
            and sever others .. When officer Chauvin responded to a
            911 call that someone was passing counterfeit 20s the store
            owner pointed out Floyd, who was sitting in a car across
            the street. When officer Chauvin confronted Floyd, and
            asked him to get out of the car, Floyd refused and was not
            cooperating with the officer, a 20 year public servant, who
            was unlucky enough to be the one having to deal with this
            drug addicted criminal, a true disgrace to our human race
            that represents all that is wrong with our society. Floyd
            continued to resist the officers orders during this incident
            as one would expect from a mindless drug addict. Now the
            media, Hollywood and many of our disgraceful politicians
            want you to be outraged that this career criminal drug
            abusing thug suffered the consequences of a lifetime of bad
            choices. Unfortunately the liberal mindset that has been
            instilled in so many of our young generation has taught
            them to take no personal responsibility for their actions.
            They have been taught that if they do not success than [sic]
            they must be a victim. These lost souls without any
            direction or sense of purpose are so easily manipulated to
            blame others for their lack of self worth. It is these lost
            souls with little to no self worth who are the “protesters”
            that we see looting our stores, burning down our cities,
            defaming our national monuments and disgracing the
            great men and women that built this country.. but I
            suppose now they finally found a purpose.

            As we will likely be facing tough times ahead, I can only
            pray that these lost souls find a true purpose beyond the
            blame and deceit that is testing if not ruining the strong
            fabric of once our great nation.




                                         4
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 5 of 29 PageID 1435




 (Id. at ¶ 28 (typographical errors in original).) 2 Almost immediately, someone

 created an online petition on Change.org, calling on the School District to “cut ties

 with Oakes Farms as founder and CEO Alfie Oakes has shared racist views about

 the murder of George Floyd on his Facebook page.” (Id. at ¶ 29.)

       One day after Mr. Oakes’s post, local news outlets reported that the School

 District was facing a “backlash” for the Facebook post, and that the School District

 was “aware of the petition that stemmed from [the] post.” (Id. at ¶ 31.) On June 11,

 three days after the post, Oakes Farms was contacted by Defendant Frederick B.

 Ross, the School District’s Director of Procurement. Director Ross informed Oakes

 Farms that the School District decided to terminate its contract with Oakes Farms

 “for convenience” without further explanation. (Id. at ¶ 32.) The next day, on June

 12, Oakes Farms received a written notice of termination signed by Director

 Ross. (Id. at ¶ 35.) The notice provides that it “has been determined that it is in the

 best interest of the [School] District to terminate the contract for convenience. The

 last delivery date of ordered products will be June 25, 2020.” 3 (Doc. 53-4.)

 II.   The Board Members make public comments about Mr. Oakes’s post.

       As alleged in the Second Amended Complaint, between June 9 and June 11

 certain members of the School Board made public statements that suggested the



       2The Court relies on the transcription of the post in the Second Amended
 Complaint. Defendants have not disputed the transcription, and neither side has
 provided the Court with a screenshot of the post.
       3The School District continued purchasing from Oakes Farms through June
 25, apparently because it wanted to use up all of its allocations from the U.S.
 Department of Defense (“DOD”). (Doc. 53 at ¶ 34.)


                                            5
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 6 of 29 PageID 1436




 impetus for terminating Oakes Farms’s contract was Mr. Oakes’s personal views (as

 expressed in the Facebook post) about the Black Lives Matter protests and the

 circumstances surrounding George Floyd’s death.

        On June 9, Defendant Gwynetta Gittens gave a televised interview in which

 she stated, “The things that were said in that post, they were horrible. Being black

 myself, it’s hard to read where someone vilifies someone for their own, you know,

 purposes . . . . I do not want to, in any way, shape or form, give a dime to that

 company.” (Doc. 53 at ¶ 49.)

        Two more members of the School Board—Defendants Cathleen Morgan and

 Debbie Jordan—were cited as supporting the decision to terminate Oakes Farms’s

 contract in a local news article. Ms. Jordan was quoted as saying that Mr. Oakes’s

 Facebook post was “very upsetting” and went on to explain, “When we say that

 we’re going to be committed to our values of diversity and inclusion and condemn

 racism in all forms, we have to stand by that. We cannot have one statement that

 says one thing and allow another to stand.” (Id. at ¶ 50.)

 III.   The School District’s process for deciding whether to terminate
        Oakes’s Farms contract is unclear.

        The School District’s contract with Oakes Farms contains two relevant

 clauses regarding termination in paragraph 29. The first clause provides:

              In the event any of the provisions of the contract awarded
              as a result of this ITN are violated by the Vendor, the
              Superintendent or designee will give written notice to the
              Vendor stating the deficiencies and unless the deficiencies
              are corrected within ten (10) calendar days,
              recommendation may be made to the Board for immediate
              cancellation.



                                            6
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 7 of 29 PageID 1437




 (Doc. 53-1 at 7.) Paragraph 29 also contains a “convenience” clause, which

 permits the Board to terminate the contract “at any time and for any reason”:

              The [School] Board reserves the right to terminate any
              contract resulting from this invitation at any time and for
              any reason, upon giving seven (7) days prior written notice
              to the other party. If said contract should be terminated
              for convenience as provided herein, the Board will be
              relieved of all obligations under said contract.

 (Id.) Plaintiffs are unsure of how exactly the School Board decided to terminate the

 contract; they rely primarily on a local news article which reported that

 Superintendent Adkins “called each school board member prior to” the

 announcement of the contract’s termination. (Doc. 53 at ¶ 50.) Based on this

 report, Plaintiffs hypothesize that either: (1) Superintendent Adkins acted as a

 liaison between each individual Board Member and informally polled them on

 whether they agreed with his recommendation to terminate the contract, or (2) the

 School Board delegated its decision-making authority to the Superintendent. (Id. at

 ¶¶ 4, 114, 119.) For purposes of their motion to dismiss, Defendants “concede” that

 the delegation hypothesis is correct. (Doc. 57 at 9.)

       Plaintiffs allege that Defendants’ retaliation has caused them damages in

 excess of $50 million. Mr. Oakes also claims that his constitutionally protected

 right to free speech has been chilled by Defendants’ retaliation.




                                            7
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 8 of 29 PageID 1438




                                      DISCUSSION 4

 I.    Shareholder standing rule.

       The Court begins its discussion with the tail-end of Defendants’ motion,

 where they argue that the Second Amended Complaint fails to distinguish between

 the interests of Mr. Oakes and the interests of Oakes Farms. (Doc. 57 at 22.) This

 failure, Defendants argue, invites the reader to “accept the conclusory conflation

 that all [Plaintiffs] have somehow been harmed by all [Defendants].” (Id.) In

 support, Defendants cite the so-called shareholder standing rule: corporate

 shareholders do not have individual standing to sue for injuries suffered by their

 corporations. (Id.); see also Gregory v. Mitchell, 634 F.2d 199, 202 (5th Cir. 1981). 5

 The Court interprets this argument as a challenge to standing.

       The Supreme Court recognizes two types of standing: (1) constitutional

 standing, which derives from the Case or Controversy Clause in Article III of the

 Constitution; and (2) prudential standing, “which comprises three non-


       4  A district court may dismiss a complaint under Federal Rule of Civil
 Procedure 12((b)(6) for either failure to state a claim or for lack of prudential
 standing. See Newton v. Duke Energy Fla., LLC, 895 F.3d 1270, 1274 n.6 (11th Cir.
 2018). To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain
 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
 Twombly, 550 U.S. 544, 570 (2007)). “At the motion to dismiss stage, all well-
 pleaded facts are accepted as true, and the reasonable inferences therefrom are
 construed in the light most favorable to the plaintiff.” Bryant v. Avado Brands, Inc.,
 187 F.3d 1271, 1274 n.1 (11th Cir. 1999) (citing Hawthorne v. Mac Adjustment, Inc.,
 140 F.3d 1367, 1370 (11th Cir.1998)).
       5  The Court assumes that the shareholder standing rule has equal relevance
 to LLCs. See United States v. All Funds in the Account of Prop. Futures, Inc., 820
 F. Supp. 2d 1305, 1328 (S.D. Fla. 2011), aff'd sub nom. United States v. ADT Sec.
 Servs., Inc., 522 F. App'x 480 (11th Cir. 2013).


                                             8
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 9 of 29 PageID 1439




 constitutional, non-jurisdictional, policy-based limitations on the availability of

 judicial review.” Mulhall v. UNITE HERE Loc. 355, 618 F.3d 1279, 1290 (11th Cir.

 2010) (citing Am. Iron and Steel Inst. v. OSHA, 182 F.3d 1261, 1274 n.10 (11th Cir.

 1999)). One such prudential limitation is “that the plaintiff . . . cannot rest his

 claim to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422

 U.S. 490, 499 (1975). The shareholder standing rule is either a cousin or direct

 descendant of this prudential limitation. See Franchise Tax Bd. of Cal. v. Alcan

 Aluminium Ltd., 493 U.S. 331, 336 (1990); Deal v. Tugalo Gas Co., 991 F.3d 1313,

 1322–23 (11th Cir. 2021).

       Although the shareholder standing rule generally bars shareholders from

 enforcing a corporation’s rights, there is “an exception to this rule allowing a

 shareholder with a direct, personal interest in a cause of action to bring suit even if

 the corporation’s rights are also implicated.” Franchise Tax Bd. of Cal., 493 U.S. at

 336; see also Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1156 (10th Cir.

 2013) (en banc) (Gorsuch, J., concurring) (explaining that a challenge to a

 contraceptive mandate that infringes upon the religious beliefs of corporate owners

 who would have to direct compliance with that mandate does not run afoul of the

 shareholder standing rule because the owners have a direct and personal interest at

 stake), aff’d sub nom. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014).

       As far as the Court can discern, Defendants argue that Mr. Oakes has no

 individual standing to sue for an injury suffered by Oakes Farms. Viewing the facts

 in the light most favorable to Plaintiffs at this early stage of litigation, the Court




                                             9
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 10 of 29 PageID 1440




 finds that Mr. Oakes has standing because he has sufficiently alleged that he

 suffered a distinct and personal injury. The protected speech at issue in this case

 was a Facebook post that Mr. Oakes made on his “personal Facebook page in his

 own name.” (Doc. 53 at ¶ 27.)

       Accepting Plaintiffs’ allegations as true, as the Court must at this time, the

 School District—acting through the Board Members, Superintendent Adkins, and

 Director Ross—terminated Oakes Farms’s contract because of Mr. Oakes’s protected

 speech. This termination caused two distinct types of injury: (1) the economic harm

 suffered by Oakes Farms; and (2) the deterrent effect on Mr. Oakes, as a “person of

 ordinary firmness,” from exercising his First Amendment rights. 6 (Id. at ¶ 81);

 see also Bennett v. Hendrix, 423 F.3d 1247, 1254 (11th Cir. 2005) (explaining that

 retaliatory conduct by the government against non-employees is judged by whether

 a person of “ordinary firmness” would be deterred from exercising their First

 Amendment rights, and this type of injury gives rise to Article III standing).

       Defendants’ argument is vaguely written, and they never flat-out say that the

 intangible harm to Mr. Oakes’s right of free speech is insufficient to overcome the

 shareholder standing rule. But if that is their argument, the Court disagrees. The

 harm to Mr. Oakes’s First Amendment rights is distinct and personal from the

 economic harm to Oakes Farms, and the shareholder standing rule is therefore


       6  If Mr. Oakes’s injury were limited to Oakes Farms’s economic interests, the
 shareholder standing rule may have entirely precluded his individual claim. His
 distinct First Amendment interests, however, mean that he may at least be entitled
 to nominal damages. See Uzuegbunam v. Preczewski, 141 S. Ct. 792, 801–02 (2021)
 (holding that nominal damages satisfy Article III’s redressability requirement).



                                          10
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 11 of 29 PageID 1441




 inapplicable. See O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 715

 (1996) (reviewing a First Amendment retaliation claim brought by both a tow-truck

 company and its owner without discussing any standing issues); S. Atl. Cos., LLC v.

 Sch. Bd. of Orange Cnty., 699 F. App’x 842, 850 (11th Cir. 2017) (Jordan, J.,

 concurring in part and dissenting in part) (collecting cases from other jurisdictions

 that allow business owners to bring retaliation actions when their business entity is

 retaliated against for the owners’ personal speech), 7 White v. Sch. Bd. of

 Hillsborough Cnty., 636 F. Supp. 2d 1272, 1279–80 & n.1 (M.D. Fla. 2007)

 (“Plaintiff alleges . . . that she personally engaged in protected activity under the

 First Amendment, that Defendant retaliated by closing her school, and that she has

 been unable to open another charter school.”). 8 Accordingly, the Court believes that

 both Mr. Oakes and Oakes Farms have standing to pursue their claims.


       7 The majority in South Atlantic Companies held that the trial court did not
 abuse its discretion by awarding fees for the owners’ frivolous retaliation claims
 because, even if the owners did exercise any speech in their individual capacity,
 there was no evidence that the defendant’s retaliatory conduct was for the owners’
 personal speech. 699 F. App’x at 849. The question of capacity was not addressed.
       8  Cases from other circuits seem to support a contrary position, but none of
 these cases were discussed in Defendants’ papers. In any event, the Court believes
 they are distinguishable because the individual plaintiffs in those cases apparently
 failed to allege an injury distinct from their business entities. Compare Rasche v.
 Village of Beecher, 336 F.3d 588, 595 n.8 (7th Cir. 2003) (“[B]ecause Velma asserts
 that defendants retaliated against her First Amendment rights, she has standing to
 assert an injury sustained as a result and she is not bringing claims on behalf of
 third parties, but asserts her own claim, not that of her husband.” (internal
 quotation marks omitted)), and Soranno's Gasco, Inc. v. Morgan, 874 F.2d 1310,
 1318–19 (9th Cir. 1989) (“The first amendment rights that were allegedly violated
 belong to Mr. Soranno, not the corporation. Mr. Soranno clearly has standing to
 contest the deprivation of those rights.”), with Pagan v. Calderon, 448 F.3d 16, 28
 (1st Cir. 2006) (“[T]he complaint does not allege that any of the individual
 shareholders sustained a particularized, nonderivative injury that might deflect


                                            11
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 12 of 29 PageID 1442




 II.   First Amendment Retaliation Claim (Count I).

       Turning to the merits, the Defendants sued in their individual capacities—

 the Board Members, Superintendent Adkins, and Director Ross—argue that all of

 the individual-capacity claims must be dismissed because: (1) none of the individual

 Defendants were “decisionmakers,” (2) they are entitled to qualified immunity, and

 (3) they are entitled to absolute legislative immunity. (Doc. 57 at 3–12.) The Court

 examines (and rejects) each argument below.

       A.     “Decisionmaker” Argument

       In Quinn v. Monroe County, the Eleventh Circuit distinguished between

 “policymakers” (who have the power to take actions that result in municipal

 liability under 42 U.S.C. § 1983) and “decisionmakers” (who have the power to make

 official decisions that result in individual liability under section 1983). 330 F.3d

 1320, 1326 (11th Cir. 2003). 9 In the employment termination context, a

 decisionmaker is someone who has the power to “immediately effectuate”

 termination, not merely to “recommend” it. Id. at 1328; see also Kamensky v. Dean,



 application of the usual shareholder standing rule or that any other exception
 pertains.”); Potthoff v. Morin, 245 F.3d 710, 714 (8th Cir. 2001) (“The district court
 agreed with the magistrate judge that Potthoff had not pled any damages other
 than a derivative claim for compensatory damages based upon economic harm
 suffered by ComReal.”).
       9 The motion to dismiss contains a confusing argument that Plaintiffs have
 not “plausibly alleged” any “final-policymaking claims” against the individual
 Defendants. (Doc. 57 at 15–16.) As far as the Court can tell, the individual
 Defendants are all being sued in their individual capacities; Plaintiffs do not claim
 that any single one of them was the final “policymaker.” And Defendants concede
 that the Second Amended Complaint states a claim against the School District
 (which is governed by the School Board). (Id. at 14–15; Doc. 69 at 4). Thus, it is
 unclear what the purpose of this argument is.


                                           12
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 13 of 29 PageID 1443




 148 F. App’x 878, 879 (11th Cir. 2005). Decisionmakers may be identified by

 examining statutes, rules, employee handbooks, or organizational charts. Quinn,

 330 F.3d at 1328 (citing Hitt v. Connell, 301 F.3d 240, 247–49 (5th Cir.2002)).

       Defendants provide that the School Board, acting as a unified body, is

 responsible for terminating and replacing contracts. (Doc. 57 at 4.) But the

 individual Defendants (including the Board Members) allege that none of them can

 unilaterally terminate a contract. (Id.) And while the Superintendent may

 recommend policies to the School Board, Defendants claim that he too lacks

 authority to make decisions without the School Board’s approval. (Id. at 4–5.)

 Against this backdrop, the individual Defendants claim that the Second Amended

 Complaint: (1) does not contain sufficient facts to establish that any of them

 “decided” to terminate Oakes Farms’s contract, and, (2) there are no ultimate “facts”

 to support such a claim beyond their official titles. In response, Plaintiffs candidly

 admit that they “are not entirely sure who among the individual Defendants made

 that final decision,” owing to “the clandestine nature of how the School District

 cancelled the contract without holding a duly noticed meeting of the School Board at

 which they publicly discussed and voted upon a contract cancellation.” (Doc. 69 at

 3.) To fill the factual gaps, Plaintiffs rely on news reporting.

       Paragraph 50 of the Second Amended Complaint cites an article from News-

 Press, which reported that Superintendent Adkins “called each school board

 member” prior to announcing that Oakes Farms’s contract was terminated. (Doc.

 53 at ¶ 50.) The article notes that Cathleen Morgan and Debbie Jordan—both




                                            13
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 14 of 29 PageID 1444




 members of the School Board—supported the decision. (Id.) Ms. Jordan is quoted

 as saying that Mr. Oakes’s Facebook post was “very upsetting” and went on to

 explain, “When we say that we’re going to be committed to our values of diversity

 and inclusion and condemn racism in all forms, we have to stand by that. We

 cannot have one statement that says one thing and allow another to stand.” (Id.)

       Paragraph 49 quotes a televised interview with Gwynetta Gittens—another

 member of the School Board—in which she also seemed to support the decision to

 terminate Oakes Farms’s contract. Ms. Gittens stated, “The things that were said

 in that post, they were horrible. Being black myself, it’s hard to read where

 someone vilifies someone for their own, you know, purposes . . . . I do not want to, in

 any way, shape or form, give a dime to that company.” (Id. at ¶ 49.)

       Finally, Paragraphs 32–34 of the Second Amended Complaint allege that

 Director Ross informed Oakes Farms that its contract would be terminated and

 signed the written notice of termination “for convenience.” (Id. at ¶¶ 32–34.) The

 notice is attached to the Second Amended Complaint and provides: “It has been

 determined that it is in the best interest of the District to terminate the contract for

 convenience, awarded to [Oakes Farms], resulting from ITB B187336DG, effective

 June 11, 2020.” (Doc. 53-4.)

       The complaint does not discuss the remaining Board Members—Mary

 Fischer, Melissa W. Giovanelli, Chris N. Patricca, and Betsy Vaughn—in much

 detail, except to note that Ms. Fischer and Ms. Vaughn “mentioned the community

 response they had seen of people writing into the school board office.” (Doc. 53 at ¶




                                            14
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 15 of 29 PageID 1445




 50.) Ms. Fischer is also reported as stating that the termination of Oakes Farms’s

 contract did “not require an official board vote.” (Id.)

       While the process behind the termination of Oakes Farms’s contract is not

 entirely clear, the Court is not prepared to dismiss any of the claims against the

 individual Defendants prior to discovery. Viewed in the light most favorable to

 Plaintiffs, there are sufficient facts in the Second Amended Complaint for a trier of

 fact to plausibly conclude that all the individual Defendants were involved in the

 decision to terminate Oakes Farms’s contract. There are public statements from at

 least three of the seven Board Members that indicate support for the termination,

 and Superintendent Adkins was reported to have “called each school board member”

 prior to announcing the termination. (Id. at ¶¶ 49–50, 53.) From this, a trier of fact

 could infer that either the Board Members each approved the termination or simply

 rubberstamped the Superintendent’s decision. 10 See Griffin v. City of Jacksonville,

 762 F. App’x 965, 972 (11th Cir. 2019) (explaining that a rubberstamp or “cat’s paw”

 theory may create individual liability under section 1983 where the supervisor “took

 some sort of action,” as opposed to merely failing to prevent the termination).




       10 In Kamensky, an unpublished opinion, the Eleventh Circuit refrained from
 adopting a “rubber stamp” exception to Quinn’s “decisionmaker” inquiry. 148 F.
 App'x at 880. But the Eleventh Circuit also did not reject such an exception, and
 other district courts in the Eleventh Circuit have allowed plaintiffs to proceed on a
 “rubber stamp” theory. See, e.g., Harris v. Pierce Cnty., No. CV 513-82, 2014 WL
 3974668, at *8–9 (S.D. Ga. Aug. 14, 2014); Polion v. City of Greensboro, 26 F. Supp.
 3d 1197, 1219 n.16 (S.D. Ala. 2014), aff'd, 614 F. App'x 396 (11th Cir. 2015). And
 the more recent unpublished decision in Griffin suggests that the Eleventh Circuit
 may well be amenable to the exception. 762 F. App’x at 972.


                                            15
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 16 of 29 PageID 1446




       Indeed, Defendants’ motion to dismiss seems to imply (without directly

 confirming) that some version of this story is correct. Defendants “concede,” for

 purposes of their motion, “that Plaintiff has pleaded that the School Board

 delegated to [Superintendent] Adkins final authority with respect to termination of

 the contract.” (Doc. 57 at 9.) Defendants use this concession to argue that any

 “delegation” of authority to Superintendent Adkins did not render him a

 “decisionmaker” because his actions remained constrained by the School Board. (Id.

 at 9–10.) But they rely on inapposite cases that deal with policymaking authority,

 not decision-making authority. Quinn, 330 F.3d at 1326. And even if those cases

 were relevant, the “rubber stamp” exception is recognized in the policymaking

 context. See Lopez v. Gibson, 770 F. App’x 982, 992 (11th Cir. 2019).

       Director Ross’s role in the termination is not entirely clear, but the Second

 Amended Complaint provides that he notified Oakes Farms of the termination and

 signed the notice of termination “of his own volition.” (Id. at ¶¶ 33–35.) At this

 stage, given the opacity of the decision-making process, the Court believes it is

 plausible that Director Ross may be one of many alternate decisionmakers. After

 discovery clarifies who the ultimate decisionmakers were, the Court trusts that

 Plaintiffs will drop any individual-capacity claims that are no longer viable.

       B.     Qualified Immunity

       Next, Defendants argue that they are entitled to qualified immunity in their

 individual capacities because Plaintiffs have failed to either cite a case materially

 similar to this one or show that no reasonable person could believe that qualified

 immunity did not apply. (Doc. 57 at 10–12.) “The doctrine of qualified immunity


                                           16
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 17 of 29 PageID 1447




 provides that ‘government officials performing discretionary functions generally are

 shielded from liability for civil damages insofar as their conduct does not violate

 clearly established statutory or constitutional rights of which a reasonable person

 would have known.’” Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)

 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Courts utilize a two-part

 framework to evaluate qualified immunity claims. One inquiry in a qualified

 immunity analysis is whether the plaintiff’s allegations, if true, establish a

 constitutional violation.” Brown v. City of Huntsville, 608 F.3d 724, 734 (11th Cir.

 2010) (citing Hope v. Pelzer, 536 U.S. 730, 736 (2002)). “If the facts . . . show that a

 constitutional right has been violated, another inquiry is whether the right violated

 was ‘clearly established.’” Id. (citation omitted).

       To prove a First Amendment retaliation claim, a plaintiff must demonstrate

 that: (1) that they engaged in constitutionally protected speech; (2) the defendant’s

 retaliatory conduct adversely affected that protected speech, and (3) a causal

 connection exists between the retaliatory conduct and the adverse effect. DeMartini

 v. Town of Gulf Stream, 942 F.3d 1277, 1289 (11th Cir. 2019) (citing Bennett v.

 Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005)). The question of whether speech is

 constitutionally protected for purposes of retaliation is governed by the balancing

 test in Pickering v. Board of Education, 391 U.S. 563 (1968), as modified by later

 Supreme Court decisions. 11 Under Pickering, courts must first “consider whether a



       11 Defendants’ motion to dismiss goes straight to Pickering, and the Court
 will likewise assume that Pickering applies to both Plaintiffs. But this assumption
 may not hold on summary judgment. For one thing, Mr. Oakes was not a contractor


                                            17
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 18 of 29 PageID 1448




 plaintiff’s speech was made as a citizen and whether it implicated ‘a matter of

 public concern.’” Moss v. City of Pembroke Pines, 782 F.3d 613, 617 (11th Cir. 2015)

 (quoting Carter v. City of Melbourne, 731 F.3d 1161, 1168 (11th Cir.2013)). “If this

 first threshold requirement is satisfied, [courts] then weigh [p]laintiff’s First

 Amendment interests against the [defendant’s] interest in regulating his speech to

 promote ‘the efficiency of the public services it performs through its employees.’” Id.

       The Court is not prepared to conclude that Plaintiffs’ claims are barred by

 qualified immunity at this stage. For starters, Defendants’ arguments appear to

 rely on outdated caselaw. See Martin v. Baugh, 141 F.3d 1417, 1420 (11th Cir.

 1998), abrogation recognized in Akins v. Fulton Cnty., 420 F.3d 1293, 1307 (11th

 Cir. 2005). 12 Under the current standard, a plaintiff does not necessarily need to

 provide cases that are “materially similar” to survive qualified immunity if the case

 law gives “fair warning” to defendants. Camp v. Corr. Med. Servs., Inc., 400 F.

 App’x 519, 520 (11th Cir. 2010) (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)).


 or employee of the School District. And it is questionable whether Oakes Farms
 engaged in any speech—let alone protected speech—just because its owner posted
 on his personal Facebook page. But see Heffernan v. City of Paterson, 136 S. Ct.
 1412, 1418–19 (2016) (explaining that an employee may state a claim for First
 Amendment retaliation if his employer fired him based on its mistaken belief that
 he engaged in protected speech, even though he had not); Kinney v. Weaver, 367
 F.3d 337, 359 (5th Cir. 2004) (en banc) (“[T]he determination whether the
 relationship between the government and an individual falls on the ‘governmental
 employee’ end of the Umbehr spectrum turns on whether the relationship is
 sufficiently ‘analogous to an employment relationship.’” (quoting Blackburn v. City
 of Marshall, 42 F.3d 925, 932 (5th Cir. 1995))). The parties should be prepared to
 address these issues on summary judgment.
       12Defendants cite Martin indirectly through Maggio v. Sipple, 211 F.3d 1346,
 1355 (11th Cir. 2000), and Rice-Lamar v. City of Fort Lauderdale, 54 F. Supp. 2d
 1137, 1147 (S.D. Fla. 1998), aff'd, 232 F.3d 836 (11th Cir. 2000).


                                            18
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 19 of 29 PageID 1449




 Thus, a defendant may not be entitled to qualified immunity “even in novel factual

 circumstances.” Id. Alternatively, the well-pleaded facts of the complaint could

 demonstrate that “no reasonable person could believe that both prongs of the

 [qualified immunity] test had not been met.” Maggio v. Sipple, 211 F.3d 1346, 1355

 (11th Cir. 2000) (citation omitted).

       Accepting the facts in the Second Amended Complaint as true and drawing

 every inference in favor of Plaintiffs, both prongs of qualified immunity appear to be

 satisfied such that no reasonable person could believe that they had not been met.

 Oakes Farms’s contract was terminated because of a Facebook post made by Mr.

 Oakes on matters of public concern (policing practices and COVID-19) in his

 capacity as a private citizen (on his personal Facebook page, which nobody alleges

 had any reference to his role in Oakes Farms). Defendants’ side of the Pickering

 scale is “empty” for the moment because the Second Amended Complaint contains

 no allegations that the Facebook post impacted the School District’s “need to

 maintain loyalty, discipline[,] and good working relationships,” at least not if read

 in the light most favorable to Plaintiffs. 13 McCullars v. Maloy, No. 6:17-cv-1587-

 Orl-40GJK, 2018 WL 1583639, at *4 (M.D. Fla. Apr. 2, 2018) (quoting Dartland v.

 Metro. Dade Cnty., 866 F.2d 1321, 1323 (11th Cir. 1989)); see also Tindal v.



       13 The Second Amended Complaint does take note of the petition on
 Change.org, which local news outlets reported as causing a “backlash.” (Doc.53 at
 ¶¶ 30–31.) But the Second Amended Complaint also alleges that the overwhelming
 majority of people who signed the petition did not reside in Southwest Florida. (Id.
 at ¶ 30.) This is not enough for the Court to conduct a thorough Pickering analysis
 on the face of the Second Amended Complaint, let alone one that would result in
 qualified immunity for the Defendants.


                                           19
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 20 of 29 PageID 1450




 Montgomery Cnty. Comm’n, 32 F.3d 1535, 1540 (11th Cir. 1994). Any contrary

 arguments would rely on “facts outside of the [Second Amended] Complaint” and

 are “therefore premature at this stage of the proceedings.” Id. at *4. And of course,

 it has long been established law that a state entity “may not discharge an employee

 on a basis that infringes that employee’s constitutionally protected interest in

 freedom of speech.” Id. (quoting Rankin v. McPherson, 483 U.S. 378, 383 (1987)).

        In short, the Court will not dismiss the Second Amended Complaint for

 qualified immunity at this early stage of litigation. That said, Defendants may

 again invoke qualified immunity against at summary judgment if they wish.

        C.     Absolute Legislative Immunity

        Finally, the individual Defendants claim they are entitled to absolute

 legislative immunity. (Doc. 57 at 12.) “[S]tate and regional legislators are entitled

 to absolute immunity from liability under [section] 1983 for their legislative

 activities.” Bogan v. Scott-Harris, 523 U.S. 44, 49 (1998). “In determining which

 actions of . . . legislators are protected by the doctrine of absolute legislative

 immunity, [the Eleventh Circuit] has drawn the line between legislative actions and

 administrative actions: Absolute legislative immunity extends only to actions taken

 within the sphere of legitimate legislative activity.” Corn v. City of Lauderdale

 Lakes, 997 F.2d 1369, 1392 (11th Cir. 1993) (quoting Brown v. Crawford Cnty., 960

 F.2d 1002, 1011 (11th Cir. 1992)).

        “Employment decisions generally are administrative except when they are

 accomplished through traditional legislative functions such as policymaking and

 budgetary restructuring that strike at the heart of the legislative process.” Bryant


                                             20
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 21 of 29 PageID 1451




 v. Jones, 575 F.3d 1281, 1306 (11th Cir. 2009) (quoting Acevedo–Garcia v. Vera–

 Monroig, 204 F.3d 1, 8 (1st Cir.2000)). The Supreme Court has explained that in

 the context of First Amendment retaliation, there is no legally relevant distinction

 between the termination of employees and contractors. See generally Bd. of Cnty.

 Comm’rs v. Umbehr, 518 U.S. 668, 678–85 (1996).

       Besides the fact that Oakes Farms is a contractor, this case appears largely

 indistinguishable from one involving a retaliatory termination of employment.

 Decisions to terminate an employee are generally administrative. Bryant, 575 F.3d

 at 1306. For that reason alone, the Court is not prepared to conclude that the

 individual Defendants are entitled to absolute legislative immunity.

       Even if the Court went beyond the simple employee-contractor analogy,

 Defendants’ arguments remain unconvincing. Legislative actions are those that

 “reflect[] a discretionary, policymaking decision implicating the city’s budgetary

 priorities and its services to constituents” or involve “the termination of a position,”

 as opposed to “the hiring or firing of a particular employee.” Bogan, 523 U.S. at 45.

 Conversely, the hallmarks of an administrative decision include whether “the facts

 utilized in making [the] decision are specific, rather than general, in nature,” and

 whether “the decision impacts specific individuals, rather than the general

 population.” Crymes v. DeKalb Cnty., 923 F.2d 1482, 1485 (11th Cir. 1991).

       Oakes Farms was terminated and replaced with another contractor. (Doc. 53

 at ¶ 60.) The underlying contract to supply produce was not eliminated from the

 School District’s budgetary priorities, and the decision only had a direct impact on




                                            21
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 22 of 29 PageID 1452




 the parties affected (at least if the facts in the Second Amended Complaint are

 viewed in the light most favorable to Plaintiffs). Moreover, the facts utilized to

 make the termination decision were specific to Oakes Farms and its owner, not

 general. In short, the termination decision at the center of this case—whether it

 required a public vote by the School Board or not—does not involve the kind of

 “prospective, legislative-type rules” that are protected by absolute legislative

 immunity. Bogan, 523 U.S. at 45 (quoting Alexander v. Holden, 66 F.3d 62, 67 (4th

 Cir.1995)); see also Crymes, 923 F.2d at 1485 (explaining that the mere act of voting

 “does not necessarily determine” whether legislators were acting in a legislative

 capacity (citation omitted)).

 III.   State Law Claims

        A.    Florida Constitutional Claim (Count II)

        Defendants claim that Count II of the complaint (which alleges a violation of

 the Florida Constitution’s free speech clause) is indistinguishable from Count I and

 must be dismissed for the same reasons. (Doc. 57 at 16.) Because the Court

 declines to dismiss Count I, it also declines to dismiss Count II.

        B.    Breach-of-Contract Claim (Count III)

        The School District argues that Oakes Farms’s breach-of-contract claim

 should be dismissed because it is cumulative of its claims under section 1983. (Doc.

 57 at 16–17.) Redundancy is a specious ground for dismissal. See Wichael v. Wal-

 Mart Stores E., LP, No. 6:14-cv-579-Orl, 2014 WL 5502442, at *2 (M.D. Fla. Oct. 30,

 2014) (“[M]otions to dismiss made under Rule 12(b)(6) only test the validity of a

 claim, not its redundancy; a redundant claim should not be dismissed as long as it is


                                           22
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 23 of 29 PageID 1453




 valid.” (citing Bangkok Crafts Corp. v. Capitolo Di San Pietro in Vaticano, No. 03

 Civ. 15(RWS), 2007 WL 1687044, at *10 (S.D.N.Y. June 11, 2007))). But even courts

 that use redundancy as a basis for dismissal must analyze whether the two

 allegedly redundant claims “are based on the same facts, legal duties and injuries.”

 McGee v. District of Columbia, 646 F. Supp. 2d 115, 122 (D.D.C. 2009).

       Defendants argue that they terminated Oakes Farms’s contract pursuant to

 the “termination-for-convenience” clause in paragraph 29, which is permitted under

 the contract. (Doc. 53-1 at 7.) Director Ross’s notice confirms that the contract was

 terminated effective July 11, 2020 for convenience. (Doc. 53-4.) Defendants proceed

 from the assumption that such a termination is allowed under Florida law, and

 therefore Oakes Farms’s breach-of-contract claim fails because it must necessarily

 be duplicative of Plaintiffs’ other claims. (Doc. 57 at 16–17.) Oakes Farms responds

 that the “for-convenience” termination was “pretextual.” (Doc. 69 at 12–13.)

       Termination-for-convenience clauses are difficult to argue around. The only

 plausible exceptions under federal and Florida law are: (1) bad faith, or possibly (2)

 lack of consideration. See generally Handi-Van, Inc. v. Broward Cnty., 116 So. 3d

 530, 536–40 (Fla. 4th DCA 2013) (summarizing federal and Florida law). As to the

 latter exception, Florida courts have held that “proper notice” is sufficient

 consideration. Id. at 539 (collecting cases). And “proper” notice does not mean that

 the language of the contract must provide for “advance” notice—contemporaneous

 notice will suffice. Vila & Son Landscaping Corp. v. Posen Const., Inc., 99 So. 3d

 563, 568 (Fla. 2d DCA 2012).




                                           23
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 24 of 29 PageID 1454




       After carefully reviewing the Second Amended Complaint, the Court finds

 that Oakes Farms’s breach-of-contract claim encompasses two separate and distinct

 theories of breach: (1) failure to comply with the seven-day notice provision in

 paragraph 29, and (2) terminating the contract without “legal cause.”

       At a minimum, the Court opines that Oakes Farms’s first theory is not

 duplicative and survives Defendants’ argument. The contract here specifically

 provides for seven days’ advance notice of the termination-for-convenience, but

 Oakes Farms appears to have only received contemporaneous notice. 14 Cf. Handi-

 Van, Inc., 116 So. 3d at 534 (rejecting lack-of-consideration argument where the

 defendant gave ninety days’ notice as required by the contract); Vila & Son

 Landscaping Corp., 99 So. 3d at 568 (rejecting lack-of-consideration argument

 where the contract provided for contemporaneous notice of termination, and

 plaintiff received such notice). The second theory, however, presents a much closer

 question. It is unclear why Oakes Farms believes the termination of the contract—

 when severed from the lack of timely notice—is an actionable breach. As best the

 Court can discern, Oakes Farms believes that Defendants’ termination for

 convenience was merely a “pretext” for their alleged violation of the First

 Amendment, and therefore Defendants either acted in subjective bad faith or

 breached some kind of implied covenant of good faith and fair dealing.



       14  The School District continued to make purchases through June 25 to make
 use of DOD allocations. See supra note 3. But that appears not to have altered the
 effective termination date. Viewing the pleaded facts in the light most favorable to
 Plaintiffs, the Court will not assume that the continued DOD purchases provided
 Oakes Farms with the equivalent of seven days’ notice.


                                           24
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 25 of 29 PageID 1455




       There are several problems with Oakes Farms’s position. For one, it is not

 even clear that Florida courts recognize a “bad faith” exception to terminations for

 convenience, as some federal courts do. See Vila & Son Landscaping Corp., 99 So.

 3d at 567 (“[W]e find limited value in these federal procurement cases and look

 instead to common law contract principles as articulated by Florida’s courts.”).

 Even if they did, it is not clear that “pretext” satisfies the exception. Id. (explaining

 that bad faith in the federal context means “the government acted with the specific

 intent to harm the contractor or was motivated by malice or animus” (citing Kalvar

 Corp. v. United States, 543 F.2d 1298, 1302 (Ct. Cl. 1976))). And finally, the

 implied covenant of good faith and fair dealing “cannot be used to vary the terms of

 an express contract.” Flagship Resort Dev. Corp. v. Interval Int’l, Inc., 28 So. 3d

 915, 924 (Fla. 3d DCA 2010). Rather, it is a “gap-filling” rule that courts use “when

 a question is not resolved by the terms of the contract or when one party has the

 power to make a discretionary decision without defined standards.” Publix Super

 Markets, Inc. v. Wilder Corp. of Del., 876 So. 2d 652, 654 (Fla. 2d DCA 2004). Here,

 the contract anticipates termination for convenience; such terminations were not

 beyond “the reasonable expectation of the contracting parties.” Ins. Concepts &

 Design, Inc. v. Healthplan Servs., Inc., 785 So. 2d 1232, 1234 (Fla. 4th DCA 2001)

 (quoting Barnes v. Burger King Corp., 932 F. Supp. 1420, 1438 (S.D. Fla. 1996)).

       In short, it seems Oakes Farms’s second theory for breach-of-contract lacks

 an appropriate legal vehicle. Accordingly, the Court finds that the Second Amended

 Complaint fails to state a breach-of-contract claim grounded in the termination of




                                            25
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 26 of 29 PageID 1456




 the contract itself, and any such claim is dismissed without prejudice. However, the

 breach-of-contract claim may proceed on Oakes Farms’s lack-of-notice theory, which

 does not rely on the contract’s termination and is not duplicative of Plaintiffs’

 constitutional claims.

       C.     Sunshine Law

       In Count IV, Plaintiffs allege that the School District’s secret termination of

 the Oakes Farms contract violated Florida’s Sunshine Law, which provides:

              All meetings of any board or commission of any state
              agency or authority or of any agency or authority of any
              county, municipal corporation, or political subdivision,
              except as otherwise provided in the Constitution, including
              meetings with or attended by any person elected to such
              board or commission, but who has not yet taken office, at
              which official acts are to be taken are declared to be public
              meetings open to the public at all times, and no resolution,
              rule, or formal action shall be considered binding except as
              taken or made at such meeting. The board or commission
              must provide reasonable notice of all such meetings.

 Fla. Stat. § 286.011(1) (2020) (emphasis added). The Sunshine Law was broadly

 incorporated into article I, section 24 of the Florida Constitution, which requires

 “[a]ll meetings of any collegial public body” to be open and noticed to the public.

 Count IV of the complaint seeks declaratory and injunctive relief against the School

 District for allegedly terminating Oakes Farms’s contract in secret—an action that

 Plaintiffs allege violated the Sunshine Law.

       The School District argues that Count IV does not state a claim because a

 meeting between individual Board Members and staff (like Superintendent Adkins)

 is distinct from a meeting of the Board itself. (Doc. 57 at 18–19); Occidental Chem.

 Co. v. Mayo, 351 So. 2d 336, 341 (Fla. 1977), receded from on other grounds,


                                           26
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 27 of 29 PageID 1457




 Citizens of State of Fla. v. Beard, 613 So. 2d 403, 405 (Fla. 1992). The School

 District further argues that a meeting with an official who has been delegated

 advisory or fact-finding responsibilities (as opposed to decision-making

 responsibility) is not covered by the Sunshine Law. (Doc. 57 at 19–20); Sarasota

 Citizens For Responsible Gov’t v. City of Sarasota, 48 So. 3d 755, 762 (Fla. 2010).

       Plaintiffs respond that the School District’s position presumes too many facts

 at the pleading stage. The Court agrees. The Second Amended Complaint contains

 two theories of how the Sunshine Law was violated: (1) Superintendent Adkins

 acted as a liaison between the individual Board Members, polled each of them about

 whether they agreed with his recommendation to terminate the contract, and took

 action when it was clear that a majority agreed (Doc. 53 at ¶¶ 114–18); and (2) the

 School Board delegated its decision-making authority to Superintended Adkins, who

 then stood in the shoes of the Board and became its alter ego (id. at ¶¶ 119–20).

       Viewing the facts in the Second Amended Complaint in the light most

 favorable to Plaintiffs, both theories are plausible. The public comments of the

 Board Members, coupled with Superintended Adkins calling each of them prior to

 announcing the contract’s termination, are sufficient for Plaintiffs to proceed to

 discovery and ascertain what really happened here.

 IV.   Miscellaneous Arguments

       Defendants argue that the School District is immune from punitive damages

 under section 1983 (which is included in the general prayer for relief in the Second

 Amended Complaint). (Doc. 57 at 23.) Plaintiffs agree, which the Court takes to




                                           27
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 28 of 29 PageID 1458




 mean that they never intended to assert a claim for punitive damages against the

 School District under section 1983 in the first place. (Doc. 69 at 19.)

       Defendants also cite case law for the proposition that prospective injunctive

 relief against a state official to prevent future constitutional violations may not be

 requested against them in their individual capacity. (Doc. 57 at 23); Greenawalt v.

 Ind. Dep’t of Corr., 397 F.3d 587, 589 (7th Cir. 2005) (“[S]ection 1983 does not

 permit injunctive relief against state officials sued in their individual as distinct

 from their official capacity.” (citation omitted)). But see Am. Civil Liberties Union

 of Minn. v. Tarek ibn Ziyad Acad., 788 F. Supp. 2d 950, 959 (D. Minn. 2011)

 (holding, under unique facts, that injunctive relief against officials in their

 individual capacity could proceed). At least one district court in the Eleventh

 Circuit has taken the same position, but the case law it cites in support appears

 tenuous. See Jones v. Buckner, 963 F. Supp. 2d 1267, 1281 (N.D. Ala. 2013) (citing

 Brown v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir.2011)).

       For purposes of this case, however, it appears the injunctive relief requested

 in the complaint could only be obtained from Defendants in their official capacities

 anyway. (Doc. 53 at 25 ¶ a); cf. Scott v. Flowers, 910 F.2d 201, 213 (5th Cir. 1990)

 (“[T]he injunctive relief sought and won by Scott can be obtained from the

 defendants only in their official capacity as commissioners.”). And Plaintiffs never

 oppose this argument or claim that they are seeking injunctive relief against

 Defendants in their individual capacities. Accordingly, the Court will take

 Plaintiffs at their word and assume they are seeking injunctive relief only against




                                            28
Case 2:20-cv-00488-JLB-MRM Document 87 Filed 05/28/21 Page 29 of 29 PageID 1459




 the School District. This not to say, however, that Plaintiffs will ultimately be

 entitled to any injunctive relief.

                                      CONCLUSION

       For the reasons above, it is ORDERED that Defendants’ motion to dismiss

 (Doc. 57) Plaintiffs’ Second Amended Complaint (Doc. 53) is GRANTED IN PART.

 Count III is PARTIALLY DISMISSED WITHOUT PREJUDICE to the extent it

 asserts a breach-of-contract theory based on the contract’s termination. In all other

 respects, the motion is DENIED. 15

       ORDERED in Fort Myers, Florida, on May 28, 2021.




       15  The Court encourages the parties to strongly consider settlement of this
 case. Of course, it is the parties’ ultimate decision whether to do so. But, based on
 the information currently in the Court record and careful review of the operative
 complaint, the Court believes it may be in the best interests of all parties involved
 to do so.


                                           29
